                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

ERIC S. CLARK,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )          Case No.: 4:21-CV-0104-DGK
                                                 )
DARRYL FORTE, in his official capacity           )
as Jackson County Sheriff, and                   )
                                                 )
BRIDGETTE SHAFFER, in her official               )
Capacity as Jackson County Health Director,      )
                                                 )
               Defendants.                       )

      ORDER DENYING MOTION FOR RECONSIDERATION, BUT AMENDING
               JUDGMENT TO CORRECT CLERICAL ERROR

       Plaintiff pro se Eric Clark sued the Jackson County, Missouri, Health Director and the

Jackson County, Missouri, Sheriff for issuing and enforcing a public health order requiring a face

mask or covering be worn in public places where “social distancing” was not possible. He

sought a declaration that the statute authorizing issuance of a public health order, Mo. Rev. Stat.

§ 192.300, was unconstitutional, as well as a permanent injunction prohibiting Defendants from

enforcing the public health order against him.

       Plaintiff filed this lawsuit in the Circuit Court of Jackson County, Missouri, and

Defendants removed it to federal court. Plaintiff filed a motion to remand, ECF No. 3, which the

Court denied, ECF No. 37.

       While the case was pending, Jackson County eliminated the objectionable portion of its

public health order. On August 18, 2021, the Court granted Defendant Shaffer’s motion to

dismiss because the case had become moot. ECF No. 38.




         Case 4:21-cv-00104-DGK Document 44 Filed 09/10/21 Page 1 of 2
        Now before the Court is Plaintiff’s Motion for Reconsideration and to Amend Judgment.

ECF No. 40. Plaintiff argues the Court committed reversible error by denying his motion to

remand and granting the motion to dismiss.1 After carefully reviewing the record, the Court

holds it did not err in these rulings. The portion of the motion seeking reconsideration of these

rulings is denied.

        Plaintiff, however, also correctly observes that the Court’s judgment, ECF No. 39,

contains a typographical error in that it states that all claims are dismissed “with” prejudice,

when the order granting the motion to dismiss states that dismissal is “without prejudice.” ECF

No. 38 (emphasis added). This portion of the motion is granted. The Court will issue an

amended judgment dismissing the claims without prejudice.

        The motion is GRANTED IN PART.

        IT IS SO ORDERED.

Date: September 10, 2021                                /s/ Greg Kays
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT




1
  On September 8, 2021, filed a Second Motion for Reconsideration. The second motion argues this case is not
moot because on August 6, 2021, Jackson County issued a new mask mandate “affecting” him. Plaintiff filed the
initial motion for reconsideration on August 20, 2021, well after the new mask mandate was issued. Because
Plaintiff’s new argument could have been raised earlier, in the initial motion, but was not, the Court will not
consider it. See Martin v. Am. Airlines, Inc., 390 F.3d 601, 609 n.4 (8th Cir.2004) (refusing to consider argument
raised for the first time in a reply brief).


                                       2
           Case 4:21-cv-00104-DGK Document 44 Filed 09/10/21 Page 2 of 2
